Citation Nr: 9920801	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied an 
increased evaluation for traumatic arthritis of the cervical 
spine. 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). The Board has reviewed the record with 
these mandates in mind and finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

FINDING OF FACT

The service-connected traumatic arthritis of the cervical 
spine is manifested by complaints of pain and "clumsy" 
hands and is productive of loss of cervical lordosis, limited 
cervical spine motion, atrophy and some weakness in the hands 
as well as severe degenerative changes on x-ray examination.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
traumatic arthritis of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his traumatic arthritis of the 
cervical spine disability is now more disabling in nature.  

The veteran has presented a well-grounded claim for an 
increased disability evaluation for traumatic arthritis of 
the cervical spine within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

All relevant facts on this issue have been properly developed 
and the duty to assist has been met.  38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

With respect to the Diagnostic Codes under which the 
veteran's disability has been evaluated, the Board notes 
that, where the particular disability for which the veteran 
has been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (1998).  See also Lendenmann v. Principi, 3 Vet. App. 
345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis) (1998).  

Under Diagnostic Code 5290, mild limitation of motion 
warrants a 10 percent evaluation, moderate limitation of 
motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 30 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5290 (1998).  Under Diagnostic 
Code 5293, mild intervertebral disc syndrome warrants a 10 
percent evaluation, moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation, 
evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1998).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998).  

Service connection for traumatic arthritis of the cervical 
spine was granted in a rating decision dated June 1958; a 10 
percent evaluation was assigned.  In December 1997 the 
veteran submitted a claim for an increased evaluation of his 
disability.  The RO denied the increased evaluation in a 
rating decision dated December 1997.  The veteran filed a 
timely Notice of Disagreement and Substantive Appeal.  He 
submitted private medical records regarding the severity of 
his disability.  After the January 1999 VA examination the RO 
increased the evaluation to 40 percent effective from 
December 1, 1997, in a rating decision dated February 1999.  

Evidence 

In November 1995 Dr. Thiel saw the veteran for follow-up 
after electromyography.  The examiner noted atrophy in the 
veteran's left hand and a grip of four of five.  The 
impressions were peripheral neuropathy, chronic degenerative 
changes in the cervical spine and bilateral carpal tunnel 
syndrome.  

A surgical pathology consultation report, dated January 1996, 
showed a modest decrease in large myelinated axons and 
advanced neurogenic atrophy with fiber-type grouping and 
early myopathic changes.  The doctor commented that age 
related changes in the sural nerve included some loss of 
large myelinated axons.  It was difficult to distinguish 
those physiologic changes from mild pathologic changes.  He 
also indicated that changes in his sensory nerves might not 
have reflected changes in the motor nerve responsible for the 
neurotogenic atrophy seen in the muscle biopsy.  

A December 1997 X-ray of the veteran's cervical spine 
revealed moderate disc space narrowing and small marginal 
spurs at each level.  The alignment of the cervical spine was 
within normal limits.  The vertebral body heights were well 
maintained.  The bony architecture was diffusely 
demineralized.  The prevertebral soft tissues were within 
normal limits.  The impression was osteoporosis with mild to 
moderate disc space narrowing and spondylosis.  The magnetic 
resonance image (MRI) study of the cervical spine showed mild 
posterior vertebral body osteophytic ridging from the third 
and fourth cervical vertebra through the fifth and sixth 
cervical vertebra with moderate ridging on the left at the 
sixth and seventh cervical vertebra.  No definite disc 
protrusion was seen.  No abnormality of the cervical cord was 
present.  The vertebral marrow signal was within normal 
limits.  The impression was spondylosis, most prominent on 
the left at the sixth and seventh cervical vertebra.  

Dr. Morris conducted bone density studies on the veteran's 
spine and hip in December 1997.  He opined that the veteran 
appeared to be at an increased risk for fracture.  Dr. Morris 
noted that the veteran had used steroids in the past and that 
his calcium intake was inadequate.  He suggested that the 
veteran consider Vitamin D supplements and recommended that 
he have testosterone levels checked if he continued on 
steroids.  

Dr. Thiel saw the veteran for follow-up in August 1998.  The 
veteran reported stiffness in both shoulders.  There was 
limited motion in both shoulders and both wrists.  There were 
no reflexes in the elbows or the wrists.  The impressions 
were peripheral neuropathy, osteoporosis, and arthritis pain 
in both shoulders.  

In a letter dated November 1998 Dr. Thiel wrote that the 
veteran had been under his care since October 1995 and 
indicated that the veteran had multiple medical problems.  He 
further noted that the veteran was severely disabled on the 
basis of severe peripheral neuropathy, severe cervical 
degenerative disease and multiple joint abnormalities.  The 
veteran was severely limited in his ability to ambulate due 
to the above slowly progressive problems.  Dr. Thiel opined 
that he was severely disabled and would need a great deal of 
assistance in the future as this disease processes progress.  

At the VA peripheral nerves examination, dated January 1999, 
the symptoms included neck pain and loss of feeling in all 
four extremities distally.  This was found to be symmetrical.  
He also lost muscle mass in his distal upper extremities.  
The veteran's mentation was normal for the purposes of a 
neurologic examination.  He had over all decreased muscle 
tone but was not completely flaccid.  There was atrophy of a 
mild to moderate degree of the intrinsic hand muscle on the 
right side and of a mild degree on the left side and the 
corresponding forearm muscles were also mildly atrophied.  
There was an occasional vesiculation seen in his right first 
dorsal interosseus muscle.  There were no other vesiculations 
present.  Proximal strength in the upper extremities was at 4 
to 4 1/2 over 5 and distal strength was approximately 4 over 5 
with the right hand being somewhat weaker than the left due 
to increased involvement of the intrinsic hand muscles on the 
right.  

On examination of his reflexes, they were present proximally 
but distally at 1 to 2+.  There were no pathologic signs.  On 
sensory examination, there was a dense stocking glove type 
sensory loss going to the mid-forearm.  

The impression was moderate to severe peripheral neuropathy 
involving both motor function and sensation with reflex 
involvement in all four extremities.  The examiner opined 
that the peripheral neuropathy was unrelated to the veteran's 
service incurred neck problems.  However, the veteran had 
atrophy and some weakness in the hands, more in the right 
than on the left and this was considered to be related to his 
neck trauma but was a minor cause of his overall disability 
which is much more severe due to his peripheral neuropathy 
than the neck involvement.  If pressed to make an estimate of 
his disability and its percentage related to his neck 
problem, the examiner surmised that 30 percent maximally from 
a neurologic standpoint was related to his neck problem and 
that was the disability from the neurologic standpoint only.  

The VA spine examination, dated January 1999, revealed that 
there was a loss of cervical lordosis.  The veteran's neck 
tended to be in flexion position.  Even at full extension, he 
was not able to maintain lordosis.  Range of motion was 
flexion to 20 degrees from the most available extension, 
which was 10 degrees.  Lateral flexion was to 25 degrees to 
the left, and 15 degrees to the right.  Rotation was to 20 
degrees, bilaterally.  The veteran had severe discomfort 
during rotation and lateral flexion to the right and moderate 
discomfort with movement to the left.  He was in moderate 
discomfort during extension and flexion.  The veteran stated 
that when he kept his neck up he felt dizzy.  Spurling's sign 
was negative.  However, he had severe pain on the opposite 
side.  

There were severe deformities noted in both hands and all 
fingers.  There was wasting of muscles noted in the distal 
muscles and there was also generalized wasting of upper trunk 
muscles.  Review of MRI and X-rays of the cervical spine 
indicated severe degenerative changes.  The impressions were 
severe degenerative joint disease of the cervical spine, 
degenerative joint disease of multiple joints, ambulation and 
activities of daily living dysfunction due to degenerative 
joint disease of multiple joints, cervical spine, and 
peripheral neuropathy.  

The examiner commented that while it is obvious that 
peripheral neuropathy caused severe dysfunction in activities 
of daily living and ambulation, the veteran also had severe 
degenerative joint changes of cervical spine and hands.  The 
postural changes in the cervical spine caused marked 
disability in terms of functional capabilities and 
maintenance of proper posture, which by themselves caused 
pain and discomfort.  The examiner was not able to 
disassociate the percentage of disability attributable to the 
cervical spine condition compared with that from the 
peripheral neuropathy.  However, it was noted that they were 
all contributing to each other.  Even without the peripheral 
neuropathy, his postural changes and severe degenerative 
changes were deemed to cause significant impairment in 
functional capacity.  

Analysis

Currently, the veteran is rated as 40 percent disabled under 
diagnostic code 5293.  This contemplates some neurologic 
symptoms.  A 60 percent evaluation rated by analogy would 
require deep tendon reflexes with characteristic pain and 
demonstrated muscle spasm, absent wrist jerk, or other 
neurologic findings appropriate to site of diseased disc and 
little intermittent relief.  In this case there is no 
competent medical evidence of upper extremity symptoms 
analogous to a 60 percent evaluation under diagnostic code 
5293.  

The veteran's range of motion was flexion to 20 degrees from 
the most available extension, which was 10 degrees.  His neck 
tended to be in flexion position.  Even at full extension, he 
was not able to maintain ordosis.  Lateral flexion was to 25 
degrees to the left, and 15 degrees to the right.  Rotation 
was to 20 degrees to the left and to 20 degrees to the right.  
Full range of motion is 30 degrees flexion, 30 degrees 
extension, 40 degrees lateral flexion, and 55 degrees 
rotation.  

The evidence tends to establish severe limitation of motion 
for which the rating schedule provides a 30 percent rating.  
This is the highest rating assignable for limitation of 
cervical spine motion.  38 C.F.R. Part 4, Code 5290 (1998).  
The evidence does not establish the presence of unfavorable 
ankylosis, or symptoms suggestive of a severe or pronounced 
disc syndrome.  38 C.F.R. Part 4, Codes 5286, 5287, 5293 
(1998).  The Board further notes that the veteran was not 
shown to wear a neck brace.  38 C.F.R. Part 4, Code 5285 
(1998).  

There was limited motion in both shoulders and both wrists.  
There were no reflexes in the elbows or the wrists.  There 
was atrophy of mild to moderate degree of the intrinsic hand 
muscle on the right side and of a mild degree on the left 
side and the corresponding forearm muscles were also mildly 
atrophied.  The VA examiner indicated that this was related 
to his neck trauma but was a minor cause of his overall 
disability.  There was sensory loss and the veteran's muscle 
tone and muscle strength were decreased.  The VA examiner 
surmised that there was a 30 percent disability, maximally, 
from a neurologic standpoint that was related to the 
veteran's neck problem.  

The Board has considered the possibility of assessing 
additional ratings based on diseases of the peripheral 
nerves, diagnostic codes 8510 to 8730.  However, private 
studies have shown that nerve changes were due to the 
veteran's advancing age.  Therefore diagnostic codes 8510 to 
8730 are not applicable.  The RO's application of diagnostic 
code 5293 and 40 percent evaluation contemplates limitation 
of motion of the cervical spine in addition to atrophy of the 
intrinsic hand muscles and the corresponding forearm muscles.  
As the veteran's severe condition does not approximate a 
pronounced condition consistent with persistent symptoms and 
little intermittent relief, a 60 percent evaluation is not 
warranted.  


ORDER

A rating in excess of 40 percent for traumatic arthritis of 
the cervical spine is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

